DETAILED ACTION
Claims 12-22 are pending in the current application.  Claims 1-11 have been cancelled.  The present application is being examined under the AIA  first to invent provisions.
Claim Objections
Regarding Claim 1, line 13, perhaps the term “in” should be changed to “into.”
Regarding Claim 1, line 13, perhaps the term “said” should be changed to “said number of.”
Regarding Claim 1, line 16, perhaps the term “the” should be changed to “the slider.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims12-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 12 is rejected since it is not clear what is meant by the language “in particular” recited in line 1.
Regarding Claim 12, line 4, it is not clear what is meant by the language “cooperating with.”
Regarding Claim 12, line 17, it is not clear what is meant by the language “cooperates with.”
Regarding Claim 12, line 20, it is not clear what is meant by the language “form of a cam.”
Regarding Claim 18, line 5, it is not clear what is meant by the language “the plunger.”
Regarding Claim 18, line 5, it is not clear what is meant by the language “locally minimal.”
Regarding Claim 20, line 2, it is not clear if the “automotive vehicle” is the same as or different from that referred to in Claim 12, line 2.
Regarding Claim 21, line 2, it is not clear what is meant by the term “available.”
Regarding Claim 21, line 2, it is not clear what is meant by the language “has no reference direction.”
Regarding Claim 22, line 2, it is not clear what is meant by the language “has no reference direction.”
Regarding Claim 22, line 2, it is not clear what is meant by each of the terms “inwardly” and “outwardly.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Lacroix (European Pat. No. EP1702796 A1) discloses a combined push button and rotary switch for a vehicle but does not disclose the claimed slider provided with a radial protrusion that extends in an area of a circumference defined by said radial protrusions of the claimed control ring, as recited in Claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833